     Case 8:20-cv-01196-KS Document 21 Filed 03/29/21 Page 1 of 1 Page ID #:729




 1
 2
                                                                   JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     JOSEPH PERRY BEAUCHAMP, JR., ) NO. SACV 20-1196-KS
11                                     )
                         Plaintiff,
12             v.                      )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner )
14
     of Social Security,               )
15                       Defendant.    )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: March 29, 2021
24                                                   __________________________________
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
